F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               DEC 9 2002
                                     TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                      Nos. 02-4019 and 02-4095
 v.                                                   D.C. No. 2:00-CR-538-B
                                                              (D. Utah)
 LEONARD SHYRL BROWN,

          Defendant - Appellant.


                                  ORDER AND JUDGMENT*


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       In case No. 02-4019, defendant Leonard Shyrl Brown appeals his conviction of

conspiracy to defraud the United States, in violation of 18 U.S.C. § 371, and mail fraud,

in violation of 18 U.S.C. § 1341. In case No. 02-4095, he appeals the district court's

denial of his motion for release pending appeal. We exercise jurisdiction pursuant to 28

U.S.C. § 1291 and affirm.

       On November 15, 2000, Brown, his son, and his daughter-in-law were indicted for

violations of the Internal Revenue Code. Brown pled guilty to two charges – conspiracy

to defraud the United States and mail fraud. The district court denied several motions

filed by Brown, including his motion to withdraw his plea. In accordance with his plea

agreement, he was sentenced on January 22, 2002, to a thirty-month term of

imprisonment. Brown's court-appointed attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and a motion to withdraw. Brown has also filed a pro se

appellate brief in each case.

       Brown filed his motion to withdraw his plea based on his assertion that he did not

understand that by entering a guilty plea he was giving up his right to a jury trial. We

review the district court's denial of a motion to withdraw a guilty plea for an abuse of

discretion. United States v. Siedlik, 231 F.3d 744, 748 (10th Cir. 2000) (“[U]nless it is

shown that the trial court acted unjustly or unfairly, there is no abuse of discretion. It is

within the sound discretion of the trial court to determine what circumstances justify

granting such a motion.”). The district court found that Brown's plea was knowingly and

voluntarily made and that it was supported by Brown's admission of guilt.

                                              -2-
       We have reviewed the entire record on appeal, as well as Brown's appellate filings,

and conclude that the district court did not abuse its discretion in denying his motion to

withdraw his guilty plea. Additionally, we find no merit to Brown's remaining arguments

on appeal. His contention that the district court lacked jurisdiction is frivolous. See 18

U.S.C. § 3231 (vesting federal district courts with jurisdiction over “all offenses against

the laws of the United States”); United States v. Collins, 920 F.2d 619, 629 (10th Cir.

1990) (stating efforts to argue that federal jurisdiction does not encompass prosecutions

for federal tax evasion have been rejected as “frivolous”). Further, Brown's assertions

regarding inclusion of a charge based upon 18 U.S.C. § 287 in the indictment are

irrelevant because the § 287 charge was dismissed in exchange for his guilty plea. With

regard to the district court's denial of Brown's request for release pending appeal, the

court did not err. Brown did not “raise[] a substantial question of law or fact likely to

result in – (i) reversal, (ii) an order for a new trial, (iii) a sentence that does not include a

term of imprisonment, or (iv) a reduced sentence to a term of imprisonment less than the

total of the time already served plus the expected duration of the appeal process.”

18 U.S.C. § 3143(b)(1)(B).

       AFFIRMED. Counsel's motion to withdraw is GRANTED. All pending motions

are DENIED.

                                                     Entered for the Court

                                                     Mary Beck Briscoe
                                                     Circuit Judge


                                               -3-